Decree and orders affirmed, with costs to the respondent payable out of the estate. Memorandum: In affirming this decree, we do not put our stamp of approval upon the form of the question submitted to the jury, nor do we approve of the form of some of the questions propounded to certain expert witnesses. It does not appear, however, that such errors necessarily prejudiced the proponents. They can, therefore, be disregarded on this appeal, pursuant to the directions contained in section 294 of the Surrogate’s Court Act. All concur. (The decree denies probate of a will. The orders deny motions for a new trial, and for counsel fees.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.